UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2204


EMMANUEL EDOKOBI,

                Plaintiff - Appellant,

          v.

M & M MORTGAGE SERVICES,        INC.;   JUAN     GONZALEZ;    MORTGAGE
SPECIALIST, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-03707-PWG)


Submitted:   March 17, 2015                     Decided:     March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmanuel Edokobi, Appellant Pro Se.             Stephen James Marshall,
Andrew   Thor  Stephenson, FRANKLIN         &      PROKOPIK, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Emmanuel      Edokobi     appeals       the     district     court’s     order

granting the motion to dismiss filed by M & M Mortgage Services,

Inc., and Juan Gonzalez and dismissing his complaint against all

Defendants as barred by the doctrine of res judicata. ∗                     We have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     Edokobi

v. M & M Mortg. Servs., Inc., No. 8:13-cv-03707-PWG (D. Md. Oct.

22, 2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented     in   the   materials

before   this    court   and   argument      would    not   aid   the   decisional

process.

                                                                          AFFIRMED




     ∗
       Although the prefiling injunction determination remains
pending in the district court, it appears that the district
court has completed its consideration of the merits of this case
based on its dismissal of     Edokobi’s claims.  See Ray Haluch
Gravel Co. v. Cent. Pension Fund of the Int’l Union of Operating
Eng’rs & Participating Emp’rs, 134 S. Ct. 773, 779 (2014)
(holding pending motion for attorney’s fees collateral to merits
for finality purposes). We therefore conclude that the district
court’s order dismissing Edokobi’s complaint as barred by res
judicata is final and appealable.



                                         2